Citation Nr: 1814155	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.

	
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied service connection for a back condition and a psychiatric disability.

In August 2012 the Veteran filed his notice of disagreement, and in August 2014 was issued a statement of the case and perfected his appeal to the Board.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In September 2016, the Board, finding new and material evidence sufficient to reopen the claims, remanded the case for further development to include a new VA examination and updated treatment records.

A November 2017 rating decision granted service connection for posttraumatic stress disorder (PTSD) to include major depressive disorder (MDD), evaluated as 70 percent disabling effective June 14, 2016.  As the grant of service connection for PTSD and MDD constitutes a full grant of the benefit sought on appeal with regard to the claim for service connection for a psychiatric disorder, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's back disability is related to service.


 
CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.  §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that his back disability is a result of an assault which occurred while he was in service.  In a June 2012 statement, he reported that he was physically and sexually assaulted during a "blanket party".  In an August 2012 statement, the Veteran added that afterward he spent four or five days in the Naval Base Infirmary due to injuries to his back, head, neck, and legs.  The Veteran acknowledged that there are no records of the assault.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A November 2016 correspondence noted that there were no records found from Naval Station, Great Lakes for the Veteran from June 28, 1972 to August 18, 1972.  A November 2017 email correspondence indicated that there was no record of a Naval Criminal Investigative Service investigation regarding the Veteran's personal assault.

There are no service treatment records referencing the Veteran's back and no medical examination or medical history reports from the time of separation from service.  The Veteran has consistently stated that he sustained a back injury as a result of a physical assault in service.  He filed a claim for service connection for a back disability shortly after service.

Treatment records from June 2012 provide results of an MRI which indicate advanced degenerative disc disease at L5-S1 level, moderate degenerative disc disease at L4-5, and mild degenerative disc disease at L3-4.  The Veteran has thus met the current disability requirement.  In addition, the Board finds his testimony as to the in-service back injury and back symptoms since service to be competent and credible.

A February 2017 disabilities benefits questionnaire (DBQ) acknowledged the Veteran's assertions that his back condition began in service when he was assaulted, and noted a diagnosis of degenerative arthritis of the L-S spine.  The examiner opined that the Veteran's back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The examiner stated that he is unable to provide an opinion as to whether his back condition is related to service because of lack of supporting record from his time in service.

The February 2017 examiner did not address the Veteran's treatment for a back condition while in service and relied solely on a lack of evidence in the service treatment records when providing his rationale.  The report also does not appear to clearly address the Veteran's contentions of suffering from back pain since service and does not provide a clear explanation as to why the current back disability is not at least as likely as not etiologically related to the Veteran's in-service back injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Therefore the February 2017 examiner's rationale is inadequate and is afforded no probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

The Veteran has offered credible testimony that he suffers from a back disability that was initially incurred in service.  While there are no available medical records regarding the Veteran's treatment for the in-service injury, and no reports of the incident, the Veteran's filing of a claim relating to his back shortly after service is consistent with his testimony.  Moreover, the fact that there are no reports of the claimed sexual assault is of no probative value as "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur." AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  Additionally, the Veteran testified that he first sought treatment for his back injury in the 1970s, and the Board finds this testimony competent and credible as well.
 
After weighing the evidence, the Board finds that based on the competent and credible evidence of in-service back injury during an assault and back pain continuing since service, a sufficient nexus has been established between the Veteran's current back disability and an in-service back injury.  Although further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion, given that there is credible and competent lay evidence in support of the claim, such development would be inappropriate in this case.  See 38 C.F.R. § 3.304 (c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

The evidence is thus at least evenly balanced as to whether the Veteran's current back disability, diagnosed as degenerative arthritis and disc disease, is related to his in-service back injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a low back disability is warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

Entitlement to service connection for degenerative arthritis and disc disease of the lumbar spine is granted.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


